Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement, dated January 28, 2012 (the “Agreement”),
is by and between ORAGENICS, INC., a Florida corporation, (the Company”), and
Michael Sullivan (the “Executive”).

WHEREAS, the Company is a biotechnology company currently engaged in the
business of research, development, and sales of proprietary products and
technologies;

WHEREAS, the Company desires to employ Executive and Executive desires to become
employed with the Company; and

WHEREAS, the Company wishes to assure itself of the continued services of the
Executive on a non-interim basis for the period provided in this Agreement and
the Executive is willing to serve in the employ of the Company for such period
upon the terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties intending to be legally bound, hereby agree as follows:

 

  1. EMPLOYMENT.

The Company hereby agrees to employ the Executive upon the terms and conditions
herein contained, or as modified by future agreement between the parties, and
the Executive hereby agrees to accept such employment for the term described
below. The Executive agrees to serve as the Company’s Chief Financial Officer
during the term of this Agreement.

 

  2. TERM OF AGREEMENT.

The term of this Agreement shall be for an indefinite period that shall commence
on February 6, 2012 (the “Effective Date”), and shall end when the employment
relationship is terminated by either party as set forth below.

 

  3. SALARY AND BONUS

The Executive shall receive an initial annual base salary during the term of
this Agreement at a rate of $180,000 per annum, payable in installments
consistent with the Company’s normal payroll schedule. The Board shall review
this base salary periodically, and may adjust the Executive’s annual base salary
from time to time as the Board deems to be appropriate.

The Executive shall also be eligible to receive bonuses from the Company during
the term of this Agreement in the discretion of the Compensation Committee of
the Board of Directors, as approved by the full board. Notwithstanding the
foregoing, the Executive shall also be eligible to receive performance bonus
compensation from the Company during the term of this Agreement of up to 25% of
his annual

 

1



--------------------------------------------------------------------------------

base salary based on appropriate Company based and individual based targets in
the discretion of the Compensation Committee as approved by the full Board of
Directors within 60 days. Such performance based bonuses shall be prorated for
the remaining portion of the current fiscal year. Thereafter, the targets for
each year shall be established by March 31 of that year. If awarded, any bonus
shall be paid only if the Compensation Committee has completed its year-end
review of the Company’s financial statements and other financial performance for
the year and has certified that the Executive has satisfied his performance
targets for the year; such certification shall occur during the period
commencing January 1 and ending February 28 of the year following the year for
which the Executive’s employment is being assessed. If the Compensation
Committee certifies that the performance bonus has been earned, such bonus shall
be paid on or before March 31 of such year.

 

  4. ADDITIONAL COMPENSATION AND BENEFITS

Executive shall be eligible for participation in the Company’s long-term
incentive program for certain key employees and for awards under the Company’s
Amended and Restated 2002 Stock Option and Incentive Plan, each as determined by
the Board of Directors in its discretion.

The Executive shall receive additional benefits as set forth in the Employee
Handbook, except that the Executive shall in lieu of the vacation time set forth
therein receive up to four weeks paid vacation per annum, provided that no more
than two years of vacation time may be allowed to accrue, with accrued vacation
time in excess of eight weeks being subject to forfeiture.

Employee shall be reimbursed for reasonable expenses incurred in connection with
maintaining his license as a certified public accountant and attending any
continuing professional education programs, including the costs associated with
participation in a continuing education program.

 

  5. TERMINATION.

(a) Voluntary Termination by the Executive. If the Executive resigns or
otherwise voluntarily terminates his employment, the Executive shall be entitled
to receive from the company his base salary through termination (including any
mutually agreeable notice period) and any accrued but unpaid vacation time and
other benefits as set forth in the Employee Handbook or this Agreement.

(b) Involuntary Termination Without Cause by the Company. In the event that the
Executive is involuntarily Terminated Without Cause by the Company, the
Executive shall receive in addition to his accrued vacation time and other
benefits as set forth in the Employee Handbook, the following additional
benefits:

1) Six months salary, plus all accrued vacation time and other benefits as set
forth in the Employee Handbook.

2) Outplacement services at the expense of the Company at a cost not to exceed
$7,500.00.

(c) Termination for Cause. In the event that the Executive is terminated for
cause, the Executive shall be entitled to receive the full payment for accrued
vacation time and other accrued benefits as set forth in the Employee Handbook.
For the purposes of this section “Cause” shall be defined as any action that is
illegal, immoral, or improper that reflects on the Company, the Employee, or the
ability of either to function optimally.

 

2



--------------------------------------------------------------------------------

(d) Death or Disability. In the event of the Employees death, the Employees
Estate shall be paid the Executives salary as it would have accrued over a
period of thirty (30) days after the Executive’s death, and the Company shall
extend the Executive’s estate’s right to exercise vested stock options for six
months, provided such extension is permitted under the Stock Option Plan. In the
event the Executive becomes disabled (as defined by company’s short and
long-term disability benefit insurance policies), the company shall pay to the
Executives salary as it would have accrued over a period of thirty (30) days
after the Executive becomes disabled, and the Company shall extend the
Executive’s right to exercise vested stock options for six months, provided such
extension is permitted under the Stock Option Plan.

 

  6. CHANGE OF CONTROL OF THE COMPANY

In the event of a change of control of the Company, all employee stock options
(excluding performance based awards) awarded to the Executive will be fully and
immediately vested. If such change of control results in involuntary separation
from employment for the Executive from the Company, or its successor within 180
days of such change of control, the Executive shall have the following rights
and benefits:

 

  (1) The Executive shall receive six months of salary and the extension of his
benefits (excluding vacation time and paid time off) for said six months period;

 

  (2) The Executive’s right to exercise vested options shall be extended to six
months from the date of separation, provided said extension is allowed under the
Company’s Stock Option Plan.

For the purpose of this section of the Agreement, the following definitions
shall apply:

 

  (1) “Involuntary Separation from Employment” shall be defined as either: 1)
termination without cause; 2) any reduction in responsibilities or office
altering the status of the Executive as an employee; or 3) the duplication of
the Executive’s position by an equivalent executive in the acquiring entity.

 

  (2) “Change in Control” shall be defined as “The sale of the entire company,
or substantially all of its assets, or the sale of the business unit employing
an individual which result in the termination of employment or subsequent
transfer of the employment relationship to another legal entity, or any single
party acquiring more shares than are owned by the Koski Family Limited
Partnership including its members and their immediate families (including
spouses and their children).

 

  7. LEGAL ACTION AGAINST THE EXECUTIVE REGARDING ACTIONS TAKEN WITHIN THE SCOPE
OF EMPLOYMENT

In the event that the Executive is named as a party in any lawsuit regarding any
action taken within the scope of employment, the Company shall provide legal
representation and indemnification to the Employee, provided that the Executive
agrees to be represented by the Company’s counsel, and the Executive agrees to
execute a waiver of conflicts of interest satisfactory to the Company’s
attorneys that would permit them to provide such representation under the rules
of the Florida Bar Association.

 

3



--------------------------------------------------------------------------------

  8. WITHHOLDING

The Company shall, to the extent permitted by law, have the right to withhold
and deduct from any payment hereunder any federal, state or local taxes of any
kind required by law to be withheld with respect to any such payment.

 

  9. PROTECTION OF CONFIDENTIAL INFORMATION

The Executive agrees that he will keep all confidential and propriety
information of the Company or relating to its business (including but not
limited to, information regarding the Company’s methods of operation, product
development and trade secrets) confidential, and that he will not (except with
the Company’s prior written consent), while in the employ of the Company or
thereafter, disclose any such confidential information to any person, firm,
corporation, association or other entity, other than in furtherance of his
duties hereunder, and then only with those who “need to know.” The Executive
shall not make use of any such confidential information for his own purposes or
for the benefit of any person, firm, corporation , association or other entity
(except the Company) under any circumstances during or after the term of his
employment. The foregoing shall not apply to any information which is already in
the public domain, or is generally disclosed by the company of is otherwise in
the public domain at the time of disclosure.

The Executive recognizes that because his work for the Company will bring him
into contact with confidential and proprietary information of the Company, the
restrictions of this Section 9. are required for the reasonable protection of
the Company and its investments and for the Company’s reliance on and confidence
in the Executive.

 

  10. OWNERSHIP OF DEVELOPMENTS

All copyrights, patents, trade secrets, or other intellectual property rights
associated with any ideas, concepts, techniques, inventions, processes, or works
of authorship developed or created by the Executive during the course of his
performance of this contract for the Company or its customers (collectively
called the “work product”) shall belong exclusively to the Company and shall, to
the extent possible, be considered a work made by the Executive for hire for the
company within the meaning of Title 17 of the United States Code. The Executive
agrees to assign at the time of the creation of any work product, without any
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate or necessary to give full and proper effect to
such assignment.

 

  11. SEPARABILITY

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

 

4



--------------------------------------------------------------------------------

  12. CONFIDENTIALITY.

This agreement is confidential between the parties, and shall not be published
to or shared with any organization, person, or individual (including other
company employees) by either party except as necessary within the ordinary
course of business to comply with regulations or obtain professional counsel.

 

  13. ENTIRE AGREEMENT.

This agreement represents the entire agreement of the parties and shall
supersede any and all previous contracts, arrangements or understandings between
the Company and the Executive. The Agreement may be amended at any time by
mutual written agreement of the parties hereto.

 

  13. GOVERNING LAW.

This Agreement shall be construed, interpreted, and governed in accordance with
the laws of the State of Florida, other than the conflict of laws provisions of
such laws.

IN WITNESS WHEREOF, THE Company has caused this Agreement to be duly executed,
and the Executive has hereunto set his hand, as of the day and year first above
written.

 

ORAGENICS, INC.

/s/ John N. Bonfiglio

By:  

John N. Bonfiglio

Office:  

Chief Executive Officer

Executive:

/s/ Michael Sullivan

Name:  

Michael Sullivan

 

5